EXHIBIT 10.2


DESCRIPTION OF ANNUAL CASH BONUS PROGRAM FOR EXECUTIVE OFFICERS

The annual bonus of the executive officers is determined by the Compensation
Committee, after reviewing recommendations of the Chairman and Chief Executive
Officer (other than for himself), which are then submitted to the independent
members of the full Board for ratification.  Bonuses are paid in cash.  The
amount of bonus that may be earned is based on a targeted percentage of the
executive officer’s annual salary, subject to a maximum-targeted percentage, and
is subject to adjustment by the Committee. Bonus opportunities for John W.
Elias, Chief Executive Officer, range from 0% to 130% of base salary, for
Michael G. Long, Executive Vice President and Chief Financial Officer, from 0%
to 110% of base salary, and for John O. Tugwell, Executive Vice President and
Chief Operating Officer, from 0% to 120% of base salary.   The bonuses of the
executive officers are based 80% on achievement of the Company’s performance
objectives and 20% on achievement of the individual’s performance objectives,
each as described in more detail below and are subject to adjustment at the
discretion of the Committee based on factors that have influenced the Company’s
overall financial goals and performance.

The Company’s overall performance objectives are measured by certain operational
and financial objectives.  Bonus payouts vary based on whether the Company
achieves certain targeted levels of performance. The operational objectives for
the Company consist of targeted annual increases in reserves (weighted 40%) and
production (weighted 30%), competitive finding and development costs (“F&D”)
(weighted 15%), lease operating expense (“LOE”) (weighted 7.5%) and control of
general and administrative costs (“G&A”) (weighted 7.5%), as compared with those
projected in the Company’s annual budget for the applicable period.  G&A is
calculated excluding capitalized costs, restricted stock grants and FIN 44
requirements.  Both the LOE and G&A measures are calculated on the
unit-of-production basis with targeted payouts set by the Compensation
Committee.  In addition, the F&D objective, weighted at 15%, is calculated as a
three-year moving average using a unit-of-production basis, and is determined
without including any F&D costs associated with acquisitions.  This is the only
category of the performance objectives where acquisitions are excluded.  In the
case of executive officers, the Committee relies heavily, but not solely, upon
the above predetermined weighting and formulas when evaluating the Company’s
performance objectives.  In this respect, the Committee also considers whether
the Company was successful in meeting its overall financial goals.  This is a
subjective assessment, with no particular weighting given, but these objectives
are considered in determining the payout with respect to the Company performance
component of executive officer bonuses.  The financial goals for the Company
are: (1) to ensure that funds are available to execute the Company’s annual
approved capital spending program as projected in its annual budget and plan
while maintaining a prudent financial structure with a debt-to-total capital
ratio of less than 30%, subject to adjustment due to acquisitions; (2) to fund
the annual approved capital spending, excluding acquisitions, from internal cash
flow rather than


--------------------------------------------------------------------------------


taking on more debt; and (3) building pre-tax cash flow from our exploration and
production activities to a level sufficient to provide the necessary funds to
conduct a program that will provide consistent physical (reserve and production)
and fiscal  (cash flow and net income) growth for the Company.

Individual performance is assessed by a performance management process based on
mutually defined expectations for each employee, including executive officers.
The process includes individual appraisal components that are both objective and
subjective. The individual component includes an assessment of how one performed
relative to defined roles and accountabilities, quantifiable objectives, and a
more subjective assessment of a number of performance attributes such as
teamwork, communication, participation leadership, decision making,
creativity/innovation, planning and organization and performance management. 
Individual performance of the executive officers, except the Chief Executive
Officer, is first assessed by the Chief Executive Officer, who makes
recommendations to the Compensation Committee for its consideration.


--------------------------------------------------------------------------------